Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu 20060261937 in view of Hirao 20120078470.

Regarding claim, 1 Lu teaches a device for controlling a motion of an electrified vehicle, the device comprising: 

a detector for detecting driving information of the vehicle; and (Lu para 227; The controller 26 receives the various sensor signals 20, 28-39. From the various sensor)

a processor configured to: (Lu para 227; controller)

estimate a roll angle and (Lu para 227; The sensors may also be used to determine a relative roll angle in relative roll angle module 54.)

a pitch angle of the vehicle based on the driving information;(Lu para 228; The various sensor signals may also be used to determine a relative pitch angle)

determine whether the vehicle enters or exits a turning section based on the driving information; (Lu para 216; if the vehicle is turning left [i.e. enters a turn section]) Also (Lu para 245; it is determined whether or not the system is in a transition maneuver in step 376. A transition maneuver refers to when the system is transitioning or turning from left to right or right to left.)  It is noted that vehicle enters a turning section form a straight and exits a turning section from a curve.  As such entering a turning section, the steering angle or torque is increased and exiting a turn steering angle or torque is decreased. See claim 13.

Regarding calculate a target pitch angle based on the estimated roll angle when the vehicle enters or exits the turning section; (Hirao para 6; the pitch angle is generated in accordance with the roll angle obtained when the vehicle is running. Therefore, it is necessary to perform the control even while the vehicle is making an axel turn [enters or exits the turning section]. Also Hirao para 88-89)

compare the target pitch angle with the estimated pitch angle; and (Hiroa para 10, target pitch-rate calculating means for calculating a target pitch rate corresponding to a target value  of a pitch rate of the vehicle body so that the pitch rate increases in accordance with a magnitude of a roll rate of the vehicle body; and pitch-moment generating means for generating a pitch moment for the vehicle body so that the [estimated] pitch rate of the vehicle body becomes closer to the target pitch rate;)

control a pitch motion of the vehicle based on the comparison result. (Hiroa para 10, a vehicle attitude controller for controlling an attitude of a vehicle body of a vehicle, including: pitch-moment generating means for generating a pitch moment for the vehicle body so that the pitch rate of the vehicle body becomes closer to the target pitch rate)

Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Lu in view of Hirao for the purpose of vehicle attitude control such that the claimed invention as a whole would have been obvious. 

Regarding claim 2, Lu and Hiroa teach all of the limitations of claim 1 and further teaches, wherein the detector includes at least one of a wheel speed sensor (Lu para 40 wheel speed sensors), a steering torque sensor, a steering angle sensor, a yaw-rate sensor, a lateral acceleration sensor, or a longitudinal acceleration sensor.

Regarding claim 5, Lu and Hiroa teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to recognize a steering intention of a driver based on a steering torque, a steering angle, a steering speed, a yaw- rate, and a lateral acceleration of the driving information. (Lu para 53; This may be in addition to or in combination with suspension position sensor 42. The position sensor 42, roll rate sensor 34 and/or the pitch rate sensor 37 may include a linear height or travel sensor [lateral acceleration], a rotary height or travel sensor, a wheel speed sensor used to look for a change in velocity, a steering wheel position sensor [steering angle also steering torque as the wheel has a radius; steering angle with wheel speed =yaw-rate], a steering wheel velocity sensor [steering speed] and a driver heading command input) Also (Lu para 40; he sensing system 16 is coupled to a control system 18. The sensing system 16 may comprise many different sensors including the sensor set typically found in a yaw control system (including lateral accelerometer, yaw rate sensor, steering angle sensor and wheel speed sensors) together with a roll rate sensor, a vertical accelerometer, and a longitudinal accelerometer.)

Regarding claim 6, Lu and Hiroa teach all of the limitations of claim 5 and further teaches, wherein the processor is configured to determine that the vehicle enters the turning section, when an absolute value of the steering torque is equal to or higher than a reference torque, signs of the steering angle, the steering speed, and the steering torque are the same, and the yaw-rate and the lateral acceleration are respectively equal to or below a reference yaw-rate and a reference lateral acceleration. (Lu para 40; The sensing system 16 may comprise many different sensors including the sensor set typically found in a yaw control system (including lateral accelerometer, yaw rate sensor, steering angle sensor [vehicle enters a turning section when the steering wheel is turned i.e. steering torque is equal to or higher then reference torque of zero] and wheel speed sensors) together with a roll rate sensor, a vertical accelerometer, and a longitudinal accelerometer.) (Lu fig.2 #28 Yaw Rate and #32 Lateral Acceleration used for turn logic and para 40; The angular rates of the car body are denoted about their respective axes as w.sub.x for the roll rate, w.sub.y for the pitch rate and w.sub.z for the yaw rate. The calculations may take place in an inertial frame 24 that may be derived from the body frame 22) [it is noted that roll rate, yaw-rate and lateral acceleration are related. If the vehicle experiences a yaw rate then the vehicle must be in a turn and there for must experience lateral acceleration in addition to a relative roll. If there is no Yaw-rate, there is no lateral acceleration] Also (Lu para 65; The roll condition of a vehicle can be characterized by the relative roll angle .theta..sub.xr between the vehicle body and the wheel axle, which has been calculated by using the roll rate and lateral acceleration sensor signals. If this roll angle is increasing rapidly, the vehicle might be in the edge of wheel lifting or rollover. Small magnitude of this angle indicates the wheels are not lifted or are all grounded.)

Regarding claim 7, Lu and Hiroa teach all of the limitations of claim 5 and further teaches, wherein the processor is configured to determine that the vehicle exits the turning section, when an absolute value of the steering torque is equal to or higher than a reference torque, signs of the steering angle, the steering speed, and the steering torque are different from each other, the yaw-rate and the lateral acceleration are respectively equal to or above a reference yaw-rate and a reference lateral acceleration. (Lu para 65; The roll condition of a vehicle can be characterized by the relative roll angle.theta..sub.xr between the vehicle body and the wheel axle, which has been calculated by using the roll rate and lateral acceleration sensor signals. If this roll angle is increasing rapidly, the vehicle might be in the edge of wheel lifting or rollover. Small magnitude of this angle indicates the wheels are not lifted or are all grounded.) It is noted that steering torque is equal to or higher than a reference torque is always true in a turn. Same is true for lateral acceleration and yaw-rate. 

Regarding claim 8, Lu and Hiroa teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to perform pitch angle generation control when the target pitch angle exceeds the estimated pitch angle when the vehicle enters the turning section. (Lu para 4; In vehicle rollover control, it is desired to alter the vehicle attitude such that its motion along the roll direction is prevented from achieving a predetermined limit (rollover limit) with the aid of the actuation from the available active systems such as controllable brake system, steering system and suspension system. Although the vehicle attitude is well defined,) It is noted that when braking, pitch is increased. Therefore pitch correction can be made with both brakes and suspension system. 

Regarding claim 9, Lu and Hiroa teach all of the limitations of claim 8 and further teaches, wherein the processor is configured to perform pitch angle suppression control when the target pitch angle is less than the estimated pitch angle when the vehicle exits the turning section. (Hiroa para 10; target pitch-rate calculating means for calculating a target pitch rate corresponding to a target value of a pitch rate of the vehicle body and pitch-moment generating means for generating a pitch moment for the vehicle body so that the pitch rate of the vehicle body becomes closer [this covers both suppression and amplification i.e. less than and greater than based on the target pitch] to the target pitch rate)
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Lu in view of Hirao for the purpose of vehicle attitude controll such that the claimed invention as a whole would have been obvious. 

Regarding claim 10, Lu and Hiroa teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to control the pitch angle and a yaw-rate simultaneously using a one-sided braking force when controlling the pitch motion of the vehicle is performed through deceleration control. (Lu para 3; Dynamic control systems typically control the yaw of the vehicle by controlling the braking effort at the various wheels of the vehicle. Yaw control systems typically compare the desired direction of the vehicle based upon the steering wheel angle and the direction of travel. By regulating the amount of braking at each corner of the vehicle, the desired direction of travel may be maintained.)  Regarding pitch angle control; (Hirao para 10, target pitch-rate calculating means for calculating a target pitch rate corresponding to a target value of a pitch rate of the vehicle body so that the pitch rate increases in accordance with a magnitude of a roll rate of the vehicle body; and pitch-moment generating means for generating a pitch moment for the vehicle body so that the pitch rate of the vehicle body becomes closer to the target pitch rate; the control means for improving the stability includes roll suppression means for generating a force for suppressing roll, para 90; Para 97,  The driving-force control section 87 outputs the thus calculated acceleration/deceleration command to driving means such as an engine or an electric motor of the vehicle and to a brake (both not shown) so as to control the engine and brake. In this manner, in a normal region, the pitch rate proportional to the roll rate is generated to stabilize the rotation axis of the vehicle body 1.)
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Lu in view of Hirao for the purpose of vehicle attitude controll such that the claimed invention as a whole would have been obvious. 

Regarding claim 11, claim 11 is rejected using the same rejections as made to claim 1. 
Regarding claim 13, claim 13 is rejected using the same rejections as made to claim 5.
Regarding claim 14, claim 14 is rejected using the same rejections as made to claims 6 and 7.

Regarding claim 15, Lu and Hiroa teach all of the limitations of claim 11 and further teaches, wherein the calculating of the target pitch angle includes: calculating the target pitch angle minimizing a difference between generation time points of the roll angle and the pitch angle.(Lu para 106 and 107, The non-heave motion [i.e. minimized target pitch and roll] portion of the normal loadings are due to the other motion of the vehicle, including the roll and pitch angular motion of the vehicle body with respect to the road surface, the load transfers due to the longitudinal and lateral accelerations, which can be calculated)

Claim 16 is rejected using the same rejections as made to claim 8.
Claim 17 is rejected using the same rejections as made to claim 9.

Regarding claim 18, Lu and Hiroa teach all of the limitations of claim 11 and further teaches, wherein the controlling of the pitch motion includes: calculating a longitudinal acceleration required for the vehicle for an actual pitch angle of the vehicle to follow the target pitch angle; and (Lu para 106 and 107, The non-heave motion [i.e. minimized target pitch and roll] portion of the normal loadings are due to the other motion of the vehicle, including the roll and pitch angular motion of the vehicle body with respect to the road surface, the load transfers due to the longitudinal and lateral accelerations, which can be calculated)

controlling acceleration or braking of the vehicle based on the calculated longitudinal acceleration. (Hirao Para 97, The driving-force control section 87 outputs the thus calculated acceleration/deceleration command to driving means such as an engine or an electric motor of the vehicle and to a brake (both not shown) so as to control the engine and brake. In this manner, in a normal region, the pitch rate [longitudinal acceleration] proportional to the roll rate is generated to stabilize the rotation axis of the vehicle body 1.) Changing the brake force of the front and rear wheels controls the Pitch.  i.e. Dynamic brake bias.  
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Lu in view of Hirao for the purpose of vehicle attitude controll such that the claimed invention as a whole would have been obvious. 

Claim 19 is rejected using the same rejections as made to claim 10.

Claims 3, 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Hirao in view of Seiniger US 20090222164.

Regarding claim 3, Lu and Hiroa teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to compensate for an error caused by a road inclination and (Lu para 228, The road reference bank angle step 264 determines the bank angle. the road reference bank angle module 264, which will be directly used in generating control command from the feedback control law [i.e. correction of error caused by bank angle]) Also (Lu para 44; the Euler angles of the body frame b.sub.1b.sub.2b.sub.3 with respect to the road frame r.sub.1r.sub.2r.sub.3 are denoted as .theta..sub.xbr, .theta..sub.ybr and .theta..sub.zbr, which are also called the relative Euler angles (i.e., relative roll, relative pitch and relative yaw angles, respectively).) [Relative to the ground i.e. relative to the inclination of the road]

Regarding estimate the roll angle based on a wheel speed, a steering angle, a yaw-rate, and a lateral acceleration of the driving information. (Seiniger para 29; In addition to the first roll angle variable which is determined from the rolling rate, a second roll angle variable is preferably determined from a vertical acceleration and a lateral acceleration of the vehicle, and a further second roll angle variable is determined from the product of a yaw rate and a vehicle velocity, and the roll angle is calculated from the three roll angle variables, in particular filtered with a high pass filter or low pass filter, by weighted summing with weighting parameters, the weighting parameters being adapted as a function of the current travel situation, which is detected on the basis of at least one of the following variables: engine speed, engine torque, steering angle, vehicle velocity, vehicle acceleration, wheel speeds, state of the roadway, rolling rate, yaw rate, roll angle acceleration, yaw angle acceleration, roll angle, wheel slip, vehicle load and inclination of the roadway.)
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Lu and Hiroa in view of Seiniger for the purpose of determining the roll angle such that the claimed invention as a whole would have been obvious. 

Regarding claim 4, Lu and Hiroa teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to compensate for an error caused by a road slope and (Lu para 228, The road reference bank angle step 264 determines the bank angle. the road reference bank angle module 264, which will be directly used in generating control command from the feedback control law [i.e. correction of error caused by bank angle])

estimate the pitch angle based on utilizing a wheel speed, a steering angle, a yaw-rate, and a longitudinal acceleration of the driving information. (Seiniger para 29; In addition to the first roll angle variable which is determined from the rolling rate, a second roll angle variable is preferably determined from a vertical acceleration and a lateral acceleration of the vehicle, and a further second roll angle variable is determined from the product of a yaw rate and a vehicle velocity, and the roll angle is calculated from the three roll angle variables, in particular filtered with a high pass filter or low pass filter, by weighted summing with weighting parameters, the weighting parameters being adapted as a function of the current travel situation, which is detected on the basis of at least one of the following variables: engine speed, engine torque, steering angle, vehicle velocity, vehicle acceleration, wheel speeds, state of the roadway, rolling rate, yaw rate, roll angle acceleration, yaw angle acceleration, roll angle, wheel slip, vehicle load and inclination of the roadway.)
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Lu and Hiroa in view of Seiniger for the purpose of determining the roll angle such that the claimed invention as a whole would have been obvious. 

Regarding claim 12, claim 12 is rejected using the same rejections as made to claims 3 and 4. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Hiroa teach as applied to claim above, and further in view of Bussmann US 20150202989.

Regarding claim 20, Lu and Hiroa teach all of the limitations of claim 11 and further teaches, wherein the controlling of the pitch motion further includes: generating a motor traction force to offset a braking force remaining due to a response delay of a brake when deactivating braking control. (Lu para 64. The actual road torques can be obtained through torque balancing for each wheel using wheel acceleration [from motor], driving torque and braking torque. If the wheel is contacting the road surface, the calculated actual road torques must match or be larger than the nonlinear torques calculated from the normal loading and the longitudinal slip at each wheel.)
But Lu does not explicitly teach that the offset force is generated by the motor. However Bussmann para 19 teaches (one electric drive motor 16 in the at least one overload operating mode may in particular be used for bridging a time delay in building a friction braking torque of a friction brake of a braking system of the vehicle. For example, the at least one wheel assigned to the at least one friction brake may be decelerated with the aid of the at least one electric drive motor 16, operated in its overload operating mode, until a (immanent) delay in building the friction braking torque is overcome. The vehicle equipped with brake control device 10 and the at least one electric drive motor 16 may thus be decelerated rapidly,)

Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Lu and Hiroa teach in view of Bussmann for the purpose of electric drive motor braking force such that the claimed invention as a whole would have been obvious. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664